Citation Nr: 0203521	
Decision Date: 04/17/02    Archive Date: 04/26/02	

DOCKET NO.  94-30 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD) for the period prior to 
November 13, 1997, exclusive of a temporary total evaluation 
under the provisions of 38 C.F.R. 4.29 for the period May 1, 
1997, to May 31, 1997.

2.  Entitlement to an evaluation in excess of 70 percent for 
PTSD for the period commencing November 13, 1997.

3.  Entitlement to an effective date earlier than November 
13, 1997, for a grant of a total disability evaluation based 
on individual unemployability due to service-connected 
disability (TDIU).



ATTORNEY FOR THE BOARD

James A. Frost, Counsel
INTRODUCTION

The veteran served on active duty from September 1966 to June 
1969.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in April 1993 and June 1998 by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The rating decision in April 1993 
denied entitlement to an evaluation in excess of 50 percent 
for PTSD.  The rating decision in June 1998 assigned November 
13, 1997, as the effective date for a grant of entitlement to 
TDIU.  

In October 1996 and in April 2000, the Board remanded this 
case to the RO for further development of the evidence.  The 
case was most recently returned to the Board in August 2001.


FINDINGS OF FACT

1.  For the appeal period prior to November 13, 1997, PTSD 
was productive of no more than considerable social and 
industrial impairment.  

2.  For the period commencing November 13, 1997, the veteran 
is demonstrably unable to obtain or retain employment by 
reason of PTSD symptomatology.  

3.  Prior to November 13, 1997, the veteran was not 
unemployable by reason of PTSD symptomatology.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for PTSD prior to November 13, 1997, exclusive of May 1, 
1997, to May 31, 1997, are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.16(c), 4.132, 
Diagnostic Code 9411 (1996).  

2.  The criteria for an evaluation of 100 percent for PTSD 
for the period commencing November 13, 1997, are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).  

3.  The criteria for an effective date earlier than November 
13, 1997, for a grant of TDIU are not met.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. §§ 3.400, 4.16 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA which is necessary to substantiate the claim.  
In the instant case, the Board finds that VA has complied 
with the requirements of the statute.  The veteran and his 
representative have not identified any evidence which may be 
pertinent to the issues before the Board which has not been 
obtained and considered.  The RO notified the veteran of the 
requirements in law to establish entitlement to evaluations 
for PTSD in excess of the evaluations currently assigned and 
to establish entitlement to an earlier effective date for the 
grant of TDIU.  The Board concludes that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the veteran's claims and that the notice 
provisions of the VCAA have been complied with.  The Board 
will, therefore, proceed to consider the veteran's appeal on 
the merits.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103(A) (West Supp. 2001); 66 Fed. Reg. 
45, 620, 45, 630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).  

I.  Increased Ratings for PTSD

Initially, the Board notes that, in a decision of April 24, 
1992, the Board denied the veteran's claim of entitlement to 
an evaluation in excess of 50 percent for PTSD.  The veteran 
did not appeal the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  The Board's 
decision is final.  See 38 U.S.C.A. § 7104(b) (West 1991.)  

In the decision of April 1992, the Board noted that during 
his period of active duty, the veteran served in Vietnam as 
an artillery crewman, security guard, and rifleman.  After 
separation from service, he worked as a police officer until 
his medical retirement in 1989 as a result of a back injury.  
The Board also noted that, in July 1990, the veteran was 
hospitalized at a VA facility for treatment of an adjustment 
disorder and, later that month, admitted to a private 
hospital after taking an overdose of medication.  Upon 
transfer to another private hospital, he was regretful and 
tried to demonstrate that he was in control of his actions.  

In the decision of April 1992, the Board noted further that, 
in September 1990, the veteran underwent an evaluation by a 
therapist at a Veterans Outreach Center.  At that time, he 
was considered "severely depressed (situational), unable to 
adjust to marital conflict, retirement, and feelings of 
rejection from an organization he holds to be important".  
His last job was as executive director of a Veterans Outreach 
Center from May 1989 to April 1990.  The veteran noted that 
he re-experienced inservice trauma when his son accidentally 
killed a friend.  When the veteran was examined by the New 
York State Department of Social Services in September 1990, 
his mood and affect were appropriate, he had some insight, 
and his judgment was fair.  The diagnoses on Axis I were 
PTSD, generalized anxiety disorder, and dysthymia.  At a VA 
examination in December 1990, while the veteran's mood was 
depressed, the examiner assigned a global assessment of 
functioning (GAF) score of 60.  The Board noted that, 
although it was stated by the examiner that the veteran was 
quite seriously impaired, a GAF score of 60 denoted only 
moderate impairment in social or occupational functioning, 
under the Diagnostic and Statistical Manual of Mental 
Disorders, Third Edition-Revised of The American Psychiatric 
Association (DSM III-R).   

In the decision of April 1992, the Board found that the 
medical evidence of record demonstrated no more than 
considerable social and industrial inadaptability, warranting 
an evaluation of 50 percent for PTSD, and no more.  The Board 
noted the veteran's contention that he was unable to work as 
a result of PTSD, but found no basis in the record for that 
contention.  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  

The Board notes that the criteria for rating psychiatric 
disabilities were revised effective November 7, 1996.  

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996), 
pertaining to PTSD, a 50 percent rating required that the 
ability to establish or maintain effective or favorable 
relationships with people be considerably impaired, and that, 
by reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels be so reduced as to result 
in considerable industrial impairment.  A 70 percent rating 
required that the ability to establish and maintain effective 
or favorable relationships with people be severely impaired 
and that the psychoneurotic symptoms be of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  A 100 percent rating 
required that the attitudes of all contacts except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community, or totally incapacitating 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavior processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior.  The veteran must have 
been demonstrably unable to obtain or retain employment.  In 
addition, a regulation provided that, in cases in which the 
only compensable service-connected disability was a mental 
disorder assigned a 70 percent evaluation, and such mental 
disorder precluded a veteran from securing or following a 
substantially gainful occupation, the mental disorder shall 
be assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code.  38 C.F.R. §§ 4.16(c) (1996).  
With regard to the requirements for an evaluation of 
100 percent for psychiatric disability under 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996), the Court held that the 
criteria in 38 C.F.R. § 4.132 were each an independent basis 
for granting a 100 percent evaluation and that, whenever 
unemployability was caused solely  by a service-connected 
mental disorder, a 100 percent schedular rating was 
warranted.  Johnson v. Brown, 7 Vet. App. 95 (1995).  
(Emphasis supplied).  

When the law or regulations applicable to a claim change 
during the pendency of an appeal, the version more favorable 
to the veterans shall be applied.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  In view of the holding of 
the Court in Johnson v. Brown, 7 Vet. App. 95 (1995), as 
described above, the Board finds that the criteria for rating 
psychiatric disabilities which were in effect prior to 
November 7, 1996, were more favorable to the veteran.  The 
current rating criteria do not provide that each represents 
an independent basis for a 100 percent evaluation.  See  
38 C.F.R. § 4.130, Code 9411 (2001).  Therefore, the Board 
will apply the criteria which were in effect prior to 
November 7, 1996, to the entire appeal period, both prior to 
and since November 13, 1997.  

Subsequent to the Board's decision of April 24, 1992, 
evidence was submitted which related to the period of time 
prior to April 24, 1992.  That evidence is summarized below.  

In December 1987, a private orthopedic surgeon reported that 
the veteran was totally disabled from functioning as a police 
officer by reason of a back disorder.  At this juncture, the 
Board notes that the veteran's back disorder is a nonservice-
connected disability.

In March 1991, a consulting psychiatrist reported to the New 
York State Department of Social Services that, "this man 
displays a depressive reaction associated with a post-
traumatic stress disorder related to his Vietnam experiences 
as well as personal and familial traumata as noted above.  
This has all been superimposed on his chronic back discomfort 
subsequent to his spinal fusion.  Continuing psychiatric 
therapy is warranted."  The psychiatrist noted that:  In 
October 1989, the veteran's 14-year-old son accidentally shot 
and killed a friend; in June 1990, the veteran's third wife 
left him; in July 1990, the veteran attempted suicide by 
taking 33 tablets of an antidepressant medication; in 
September 1990, the veteran and his wife reconciled; in 
November 1990, the veteran's sister-in-law was killed by her 
husband; and the veteran was taking Valium, which helped his 
sleep but made him "sluggish."

In June 1991, a VA psychiatrist reported that the veteran 
presented to the emergency room of a VA medical center in 
February 1991 with symptoms of PTSD and depression, which 
were exacerbated by the Persian Gulf War; since then, he had 
seen the veteran individually and in group sessions.  The 
veteran was essentially refractory to antidepressant and 
anti-anxiety pharmacology, and he was emotionally labile and 
unfit for employment at the present time.  

In a decision of October 1991, an administrative law judge 
(ALJ) of the Social Security Administration (SSA) found that:  
Medical evidence established that the veteran had chronic 
back pain, status post spinal fusion, depressive reaction, 
and PTSD; the veteran was unable to perform sustained 
substantial gainful activity at any exertional level, 
including his past relevant work; and he had been under a 
disability, as defined by the Social Security Act, since 
April 1990.  

Prior to the Board's decision of April 24, 1992, the veteran 
filed an application for VA vocational rehabilitation 
services and, in May 1991, a VA counseling psychologist found 
that the veteran had a serious employment handicap due to 
both the nature and degree of his service-connected 
psychiatric disability as well as the very significant 
contribution of his nonservice-connected back condition, and 
that training and employment services were feasible.  In May 
1991, the veteran received his original award under Title 38, 
United States Code, Chapter 31.  In June 1991, the VA 
counseling psychologist noted, "while [the veteran] does 
acknowledge some emotional difficulties pertaining to his 
post-traumatic stress disorder condition, he does feel he can 
perform effectively in a management or administrative 
position, as he does not anticipate that that type of 
interpersonal contact would cause adverse feelings regarding 
his stress condition."

In February 1992, the veteran requested a change in his VA 
vocational rehabilitation plan from a goal of a Bachelor's 
degree in Business Administration to a degree in Criminal 
Justice Administration.  In March 1992, the VA counseling 
psychologist reported to the VA vocational rehabilitation and 
counseling officer that the veteran was "making excellent 
progress in his attempt to regain employability in the 
civilian employment sector."  

On April 21, 1992, the veteran notified the VA counseling 
psychologist that, in his college courses, he was having 
great difficulty with memory and retention of information.  
He stated that he had decided to withdraw from the training 
program due to a possible learning disability.  A referral 
for a psycho-educational evaluation was made. 

The Board finds that the evidence which related to the period 
of time prior to April 24, 1992, does not demonstrate that 
symptomatology of PTSD was productive of more than 
considerable social and occupational impairment, under 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996), subsequent to 
April 24, 1992, because that evidence tends to show that any 
impairment greater than that reflected by an evaluation of 
50 percent was due to a combination of a nonservice-connected 
back disorder and a service-connected psychiatric disability 
and not due to PTSD symptomatology standing alone.  

The pertinent evidence which relates to the veteran's appeal 
period consists of treatment records and records of the 
veteran's participation in a VA program of vocational 
rehabilitation.  That evidence is summarized below:

In June 1992, VA psychological testing resulted in diagnoses 
of developmental reading disorder and developmental 
arithmetic disorder.  The psychologist reported, "it is 
difficult to determine the degree to which these problems may 
be caused by episodic emotional interference and/or facets of 
an attention deficit disorder."

At a VA psychiatric examination in February 1993, the veteran 
complained of persistent symptoms of PTSD, including 
intrusive recollections of Vietnam experiences.  He had a 
history of spinal fusion, and he stated that he might need 
additional back surgery.  On mental status examination, he 
was fully oriented, although he complained of occasional 
memory difficulty; he was cooperative and articulate; affect 
was appropriate and mood was even; his thought processes were 
within normal limits and negative for suicidal ideation or 
intent, and there were no delusions or hallucinations.  The 
diagnostic impression was PTSD, "chronic and severe", but the 
examiner assigned a current GAF score of 60, which denoted 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  DSM III-R.

In March 1993, a VA vocational rehabilitation specialist 
advised the veteran to go to the learning skills center of a 
community college.  

In June 1993, an administrative assistant at the private 
college which the veteran had been attending stated that, 
when the veteran told her he was having personal problems 
which were interfering with his ability to concentrate on 
class work, she suggested that he take time to straighten out  
his personal problems and perhaps be tested to see if he had 
a learning problem.  

In June 1993, VA's approval of the veteran's course of study 
for a Bachelor's degree was discontinued.  

In July 1993, a VA psychologist reported that the data from 
the veteran's responses to psychological testing was invalid 
and did not provide reliable external support for a diagnosis 
of PTSD.  

In April 1994, a VA psychiatrist who was treating the veteran 
noted that he agreed with the determination that the 
veteran's PTSD was moderate.  

In July 1994, the veteran filed an application for VA 
vocational rehabilitation services.

In September 1994, the veteran contacted a VA vocational 
rehabilitation specialist, who noted, "the veteran feels his 
compensation award is stable at the current 50 percent rating 
and he feels he is now ready to try to resume his college 
program so that he can possibly contemplate returning to 
world of work in some phase of investigative service."  The 
vocational rehabilitation specialist noted, "[he] states he 
is going to work harder this time.  He now has a new wife & 
feels he has 'turned the corner'."  

At a VA psychiatric examination in April 1995, the veteran 
paced constantly and his voice was very loud; he was 
extremely angry at VA and was quite threatening to several 
people within the VA system.  He complained of problems 
concentrating.  He was taking medication for depression and 
agitation.  The diagnosis on Axis I was PTSD, "chronic and 
severe", but the examiner assigned a GAF score of 56, which 
denotes moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  DSM-III-R.  

In March 1996, a VA vocational rehabilitation specialist 
noted that, during the current semester, the veteran was 
taking the last courses required for his Bachelor's degree in 
Criminal Justice Administration.

In March 1996, the college which the veteran was attending 
notified VA that the veteran wished to obtain a second 
Bachelor's degree, this one with a major in 
History/Government.  A VA vocational rehabilitation 
specialist noted that he told the veteran that his request 
would not be considered unless he tried an Individualized 
Employment Assistance Plan for 6 to 12 months and was unable 
to find a job in that field.  

In September 1996, the veteran told the VA vocational 
rehabilitation specialist that he had sufficient income to 
live on and he had no plans to actively seek employment.  In 
September 1996, the veteran's course of VA vocational 
rehabilitation was discontinued.  

In October 1996, at a VA psychopharmacology clinic, the 
veteran complained of panic attacks, flashbacks, nightmares, 
hypervigilance, and irritability.  Prozac and Ativan were 
prescribed.  

From December 1996 to October 1998, the veteran participated 
in individual and group therapy sessions at a Vet Center.  At 
intake in December 1996, the veteran complained of problems 
concerning Vietnam experiences, marital conflict, and 
parenting.  During the period of time he was a Vet Center 
participant, the veteran received four weeks of inpatient 
treatment for PTSD in May 1997.  He also traveled to other 
states several times in his recreational vehicle to visit 
with other people.  In November 1997, he said in a group 
session that being retired and disabled let him spend time 
with family and friends, and those who would judge him should 
have to live with his chronic back pain and PTSD.  In 
December 1997, the therapist noted that the veteran's 
position on life seemed to be one of chronic dissatisfaction.  
At a group session in October 1998, the veteran stated that 
the group was not right for him and he would not return.  In 
a summary, the therapist noted that "[the veteran] 
encountered much conflict in group, often related to his 
style."  She also noted that the veteran and his fourth wife 
had a very limited number of marriage counseling sessions, 
but did not follow through with the treatment.  

At a VA psychiatric examination in April 1997, the veteran 
complained of various PTSD symptoms, including intrusive 
thoughts.  He stated that his symptoms had not changed in the 
past few years.  He described his mood as angry, especially 
when dealing with the VA system.  He also talked about having 
recurrent attacks during which he would have chest pain, 
palpitations, diffuse sweating, trembling and shaking, 
feeling dizzy, and a choking sensation.  On mental status 
examination, his speech had normal range, rhythm, and tone; 
mood was angry; affect was appropriate; thought procedures 
and content were within normal limits; insight and judgment 
were good.  The impression on Axis I was PTSD, chronic.  On 
Axis V, the GAF score was 51 to 60, which, the examiner 
noted, represented moderate difficulty in social and 
occupational functioning.  The examiner commented that, 
although over the years the veteran had been labeled as 
having chronic severe PTSD, it did not appear that he had any 
serious impairment in his social or occupational functioning, 
but rather the impact of PTSD symptoms was moderate.  

From May 5, 1997, to May 30, 1997, the veteran was 
hospitalized at a VA medical center in a PTSD treatment 
program.  He indicated that he was bothered by traumas which 
he had experienced in Vietnam, after service as a police 
officer, and in 1989, when his son killed a friend.  On 
admission, he did not appear to be suffering from a major 
depression.  Although he complained that he had trouble 
remembering things easily, his remote, recent, and immediate 
memory appeared adequate.  The veteran was an active 
participant in treatment.  He showed improved insight and 
motivation, but continued to show a full range of PTSD 
symptomatology.  The diagnosis was PTSD, chronic, severe.  
The GAF scores assigned were 53 on admission and 55 on 
discharge.  

In June 1997, at VA psychopharmacology clinic, the veteran 
denied having any PTSD symptoms or depressive symptoms.  

At a personal hearing in November 1997, the veteran testified 
that he was basing his whole appeal on the reports made in 
1990 by the consulting psychiatrists to the Social Security 
Administration.  

In December 1997, the veteran was evaluated by Michael 
Thompson, Ph.D., a private psychologist.  Dr. Thompson 
reported:

"This 50-year-old married, white male was 
referred for a psychiatric evaluation as 
part of a claim for disability benefits.  
He was applying for benefits due to a 
combination of medical and psychiatric 
problems.  My assessment of this 
claimant's psychiatric functioning 
reveals no significant problems regarding 
his competence for performing daily 
household chores and the activities of 
adult daily living.  He presents as 
capable of maintaining himself 
independently in the community, managing 
a household, and managing finances.  The 
claimant is capable of using public 
transportation and he does drive a car.  
Should he receive benefits, I do believe 
he could manage them in his own best 
interests.  The claimant does report that 
his medical problems interfere with his 
ability to perform activities of a 
physical nature.  He states that at times 
his PTSD symptoms interfere with his 
performance of those activities that he 
can do.  The claimant does seemingly care 
for his personal needs and personal 
hygiene.  He does this adequately, based 
on his presentation today."

"I would assess the claimant's current 
level of personal and social adjustment 
to be severely impaired secondary to his 
PTSD symptoms.  While the claimant's 
independent living skills are adequate, 
it is my opinion that he is currently not 
capable of gainful employment at any 
level due to the severe and disruptive 
influence of his chronic PTSD symptoms.  
In my opinion, the claimant does not 
currently present with sufficient 
interpersonal or emotional stability such 
that he could maintain himself 
appropriately at any work-related 
situation.  I believe his prognosis with 
regard to retaining a level of 
functioning consistent with gainful 
employment is at best guarded due to the 
chronic nature of his PTSD symptoms.  In 
my opinion, his symptoms are severe and 
cause significant dysfunction with regard 
to his employment ability.  They also are 
currently resulting in mild to moderate 
impairment regarding his socialization 
ability.  The claimant reports that he 
stays mostly at home and tends not to 
venture out of the house.  He reports 
that he has few friends or social 
activities.  Most of his hobbies and 
interests are solitary in nature or 
involve his wife.  He does see his 
children on a regular basis.  The 
claimant's allegations of longstanding 
PTSD are consistent with my evaluation."

At a VA psychiatric examination in February 1998, the 
diagnoses on Axis I were PTSD, severe and chronic, and panic 
disorder.  The diagnosis on Axis II was some indication of 
narcissistic personality features.  On Axis V, the GAF score 
was 46.  The examiner commented, "he has major impairment in 
several areas, including family relations.  He does not have 
contact with his siblings and, as well, he has been through 
three marriages and his current marriage his [sic] shaky.  
His mood is severely impaired.  He is constantly angry with 
pent-up emotions from his experiences in Vietnam.  He is 
unable to maintain interpersonal relationships at employment, 
causing him to be severely industrially impaired, and his 
judgment is impaired, given the way that he makes decisions 
about his treatment and most of the decisions in his life."  

With regard to the evaluation of PTSD prior to November 13, 
1997, the Board first notes that the Board's decision of 
April 24, 1992, finding that an evaluation in excess of 
50 percent was not warranted, is the law of the case.  The 
Board also notes that, prior to the Board's April 1992 
decision, the veteran was medically retired from his last 
permanent job, which was a position as a police officer which 
he had held for more than 19 years, because of a back 
disorder and not because of PTSD symptomatology.  The Board 
notes further that, since the Board's April 1992 decision, it 
does not appear from the record that the veteran has applied 
for work and thus there is no evidence that he was rejected 
by a prospective employer by reason of a psychiatric history.  
In this regard, the Board notes that, in September 1996, the 
veteran told a VA vocational rehabilitation specialist that 
he did not plan to seek employment and, in November 1997, the 
veteran described himself to a Vet Center group as retired.  

During the period April 1992 to November 13, 1997 (which was 
the date of the veteran's personal hearing), the veteran 
underwent VA psychiatric examinations in February 1993, April 
1995, and April 1997.  All three examiners assigned a GAF 
score showing no more than moderate social and occupational 
impairment.  Although the examiners in 1993 and 1995 used the 
word "severe" in the diagnosis of PTSD, neither one made a 
specific finding or commented that PTSD symptomatology 
rendered the veteran demonstrably unable to obtain and retain 
employment.  Applicable regulations pertaining to evaluation 
of psychiatric disability provided:  

The severity of disability is based upon 
actual symptomatology as it affects 
social and industrial adaptability.  Two 
of the most important determinants of 
disability are time lost from gainful 
work and decrease in work efficiency.  
The rating board must not underevaluate 
the emotionally sick veteran with a good 
work record, nor must it overevaluate his 
or her condition on the basis of a poor 
work record not supported by the 
psychiatric disability picture.  It is 
for this reason that great emphasis is 
placed upon the full report of the 
examiner, descriptive of actual 
symptomatology.  The record of the 
history and complaints is only 
preliminary to the examination.  The 
objective findings and the examiner's 
analysis of the symptoms are the 
essentials.  The examiner's 
classification of the disease as "mild", 
"moderate", or "severe" is not 
determinative of the degree of 
disability, but the report and the 
analysis of the symptomatology and the 
full consideration of the whole history 
by the rating agency will be...ratings are 
to be assigned which represent the 
impairment of social and industrial 
adaptability based on all of the evidence 
of record.  38 C.F.R. § 4.130 (1996).  

In the veteran's case, the reports of psychiatric 
examinations in 1993, 1995, 1997, and the other evidence of 
record, fail to show severe social and industrial impairment 
by reason of PTSD symptomatology.  

During the period April 1992 to November 13, 1997, the 
veteran apparently completed the course requirements for a 
Bachelor's degree in Criminal Justice Administration in May 
or June 1996, but did not seek employment.  He was followed 
as a VA mental health outpatient and by a Vet Center 
therapist.  VA outpatient treatment notes and Vet Center 
records do not contain a finding by any health care provider 
of severe social and industrial impairment.  The VA 
psychiatric examiner in April 1997 found that the veteran's 
PTSD resulted in no more than moderate impairment, and the 
Board finds that the preponderance of the evidence related to 
the period prior to November 13, 1997, supports that finding.  
The Board concludes that the preponderance of the evidence is 
against a finding of severe impairment attributable to PTSD 
for the period prior to November 13, 1997.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.16(c), 4.132, Diagnostic Code 9411 
(1996).  

With regard to the evaluation of PTSD for the period 
commencing November 13, 1997, the Board finds that the 
reports of the evaluation of the veteran in December 1997 by 
Michael Thompson, Ph.D., and in February 1998 by a VA 
psychiatric examiner show that the veteran is demonstrably 
unable to obtain or retain employment by reason of PTSD 
symptomatology and, therefore, entitlement to a schedule 
evaluation of 100 percent is warranted, for the period 
commencing November 13, 1997.  38 U.S.C.A. § 1155, 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); Johnson.  

Earlier Effective Date

Applicable regulations provide that total disability ratings 
for compensation may be assigned where the schedular rating 
is less than total when the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 or more.  
38 C.F.R. § 4.16(a) (2000).  It is the established policy of 
VA that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of 
service-connected disability shall be rated totally disabled.  
Therefore, rating board should submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet 
the percentage standards set for in 38 C.F.R. § 4.16(a).  The 
rating board will include a full statement as to the 
veteran's service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue.  38 C.F.R. § 4.16(b) (2000).  

The RO has assigned November 13, 1997, the date of a personal 
hearing at which the veteran presented testimony that 
prompted the RO to arrange for the VA psychiatric examination 
of February 1998, as the effective date of a grant of TDIU.  

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, where a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. § 3.400 (2000).  The 
effective date of an increase in disability compensation 
shall be the earliest date as of which it was factual 
ascertainable that an increase in disability had occurred if 
a claim was received within one year from such date; 
otherwise, the effective date shall be the date of receipt of 
claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

The veteran filed his claim of entitlement to TDIU on 
November 25, 1992, which, the Board finds, is the date of 
claim for that benefit.  Because the medical evidence and 
other pertinent evidence related to the period November 25, 
1991, to November 25, 1992, do not show that the veteran 
became unable to engage in substantially gainful employment 
during that period of time by reason of PTSD symptomatology, 
the Board finds that it was not factually ascertainable 
during the year prior to November 25, 1992, that such 
increase in disability occurred.  In his personal hearing 
testimony of November 1997, the veteran contended that he was 
unable to work in 1989 and 1990 due to PTSD symptomatology.  
However, the Court has held that 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2) are applicable only where an increase 
in disability precedes the claim and the claim is received 
within one year after the increase in disability.  Otherwise, 
the general rule applies, which is that the proper effective 
date for an increased evaluation is the later of the date on 
which the increase in disability occurs (the date entitlement 
to an increased evaluation arises) or the date of claim.  See 
Harper v. Brown, 10 Vet. App. 125, 126-7 (1997).  It is thus 
not necessary for the Board to reach the question whether the 
veteran may have been entitled to TDIU for some period of 
time prior to November 25, 1991, which was one year before he 
filed a claim for TDIU.  

The question remains whether the requirements for entitlement 
to TDIU were met after the date of claim, November 25, 1992, 
and earlier than November 13, 1997, the currently assigned 
effective date for TDIU.  The Board finds that the 
requirements for entitlement to TDIU were not met during that 
period of time.  The Board notes that, during the period of 
time in question, the veteran's only service-connected 
disability was PTSD evaluated as 50 percent disabling, and so 
he did not meet the percentage requirements of 38 C.F.R. 
§ 4.16(a), and the question is whether there should have been 
a referral by the RO to the Director, Compensation and 
Pension Service, for consideration of a grant of TDIU on an 
extraschedular basis under 38 C.F.R. § 4.16(b).  As noted 
above, the issue is whether, considering his 
service-connected disability, employment history, educational 
and vocational attainment, and all other relevant factors, 
the veteran was unemployable by reason of PTSD 
symptomatology.  The Board finds that the preponderance of 
the evidence is against a finding that the veteran was 
unemployable due to PTSD symptoms between November 25, 1992, 
and November 13, 1997.  No mental health care provider found 
that, during that period of time, the veteran's PTSD symptoms 
rendered him unable to work.  Indeed, VA psychiatric 
examiners in 1993, 1995, and 1997 all found that PTSD 
resulted in only moderate impairment of occupational 
functioning, and a VA psychiatrist who was treating the 
veteran stated in April 1994 that he agreed that the 
veteran's PTSD was moderate.  The veteran has presented no 
evidence of any prospective employer declining to hire him 
because of his psychiatric history.  The veteran contends 
that he was unemployable prior to November 13, 1997, because 
of PTSD, but there is no competent evidence of record 
supporting his contention.  The Board concludes that there is 
no basis in the record on which to assign an effective date 
earlier than November 13, 1997, for the grant of TDIU.  
38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.400, 4.16.  

The preponderance of the evidence is against the veteran's 
claims for an evaluation in excess of 50 percent for PTSD for 
the period prior to November 13, 1997, and for an effective 
earlier than November 13, 1997, for a grant of TDIU.  The 
benefit of the doubt doctrine thus does not apply.  
38 U.S.C.A. § 5107(b) (West 1991).  


ORDER

An evaluation in excess of 50 percent for PTSD for the period 
prior to November 13, 1997, exclusive of May 1, 1997, to May 
31, 1997, is denied.  

An evaluation of 100 percent for PTSD is granted for the 
period commencing November 13, 1997, subject to governing 
regulations concerning the payment of monetary awards.  

An effective date earlier than November 13, 1997, for a grant 
to TDIU is denied.  


		
	JOHN L. PRICHARD
	Acting Member, Board of Veterans' Appeals


 


